United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., claiming as widow of L.K., Appellant
and
DEPARTMENT OF THE ARMY, MOBILITY
EQUIPMENT COMMAND,
Saigon, Republic of Vietnam, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James R. Linehan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-421
Issued: December 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2007 appellant, through counsel, filed a timely appeal of an October 1,
2007 merit decision of the Office of Workers’ Compensation Programs denying the employee’s
claim for wage-loss compensation for the period September 25, 1997 to October 1, 2002.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that the employee was totally disabled
from September 25, 1997 to October 1, 2002 due to his accepted employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board. In an October 6, 2005 decision, the
Board affirmed the Office’s November 26, 2004 decision finding that the employee’s peripheral
neuropathy was not causally related to his employment. The Board reversed the Office’s

determination that the employee’s bladder cancer was not causally related to his employment.
The Board explained that the employee established that his bladder cancer was causally related
to his employment exposure to Agent Orange and pesticides in Vietnam.1 The facts and the
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.2
The Office subsequently accepted the employee’s claim for bladder cancer, bladder neck
cancer and obstruction, calculus of the kidney and other disorder of the kidney, filling defect of
the bladder/kidney or ureter and secondary cancer of other genitourinary organs.3
On June 6, 2006 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period September 25, 1997 to October 1, 2002. In a June 21, 2000 letter, she contended that the
employee’s pancreatitis and cardiac conditions were causally related to his urinary tract cancer.
By letter dated July 12, 2006, the Office addressed the medical evidence appellant needed
to submit to establish that an infection of the employee’s pancreas and other internal organs,
arteritis, angina and psychological conditions and his disability for work during the claimed
period, were causally related to his accepted employment-related injuries.
On October 26, 2006 appellant filed a CA-7 form for the claimed period. In a March 22,
2000 report, Dr. Peter A. Petroff, an attending Board-certified internist, stated that the
employee’s total disability for work was caused by his work-related asbestosis and chronic
obstructive lung disease. In an October 6, 2006 report, he stated that the employee was totally
disabled for work due to severe chronic obstructive lung disease, bladder cancer and shortness of
breath which he experienced with any activity. A March 22, 1999 work capacity evaluation
(Form OWCP-5c) of Dr. Randall C. Bell, a Board-certified internist, stated that the employee
was totally disabled for work. Surgical reports indicated that the employee underwent bladder
and prostrate surgery on September 25, 1997, January 15, 1998 and June 13, 2000. In reports
dated from September 17, 1997 through July 2, 1999, Dr. M. Sheldon Polsky, a Board-certified
urologist, stated that the employee was status post transurethral resection of the prostate gland
bladder neck contracture, transitional cell carcinoma of the bladder and recurrent carcinoma of
the bladder and bladder instillations. He advised that he sustained herniaturia and incomplete
opacification of the right collecting system of undetermined etiology, right renal calculus and a
tumor protruding from the right ureteral orifice. In a November 6, 2000 report, Dr. Polsky cited
1

Elizabeth H. Kramm, (Leonard O. Kramm), 57 ECAB 117 (2005).

2

On May 17, 1999 the employee, then 74 years old, filed an occupational disease claim for bladder cancer and
peripheral neuropathy that he attributed to his exposure to Agent Orange and pesticides while working as a
maintenance management specialist, resource management specialist and equipment specialist in Vietnam from
October 21, 1968 to April 25, 1975. He worked and stayed in areas where Agent Orange and pesticides were
applied and he was exposed to these chemicals 24 hours a day at times. The employee’s voluntary retirement
became effective May 2, 1980. He was unaware of the relationship between his condition and his herbicide
exposure until 1997. On March 2, 2006 appellant filed a claim for compensation for survivor’s benefits (Form CA5), contending that the employee’s death on October 1, 2002 was caused by the accepted employment-related
malignant neoplasm bladder cancer. By letter dated May 19, 2006, the Office accepted the claim for survivor’s
benefits.
3

The Office accepted the employee’s claim for asbestosis.

2

medical literature in support of his opinion that the employee’s bladder and ureteral cancer were
causally related to his herbicide exposure, based on studies showing that the herbicides used in
Vietnam were related to the development of bladder cancer. He advised that further surgery
might be required if a malignancy developed in the ureter or kidney. Dr. Polsky opined that the
employee was unable to perform his prior work duties due to his urinary condition. He was also
unable to run, jump, lift more than 10 pounds or walk more than five minutes. Dr. Polsky
concluded that the employee was not fit for world-wide duty.
In a June 28, 2006 letter, Suzie Jasek, owner of Menco Inc. (Gravely Tractors), stated that
the employee was ordered by his physician to retire from his parts manager position at her
company on June 12, 1998 due to his illness and surgeries. Following the urinary tract cancer
diagnosis and surgeries commencing in September 1997, he had to take extensive time off work
for medical treatment. Ms. Jasek noted that the employee’s urostomy bag did not stay intact due
to his humid work environment.
In a July 2, 2007 letter, the Office advised appellant that the record was insufficient to
establish that the employee sustained gastrointestinal and cardiac conditions causally related to
his accepted employment-related bladder cancer. It found that the record was sufficient to
establish that the employee lost intermittent time from work on September 25 and 26,
November 17 and December 1 and 29, 1997 and January 12 and 15 and February 3 and 24, 1998.
Therefore, the employee was entitled to compensation for those dates. However, the evidence
was insufficient to establish that he was disabled on any other dates during the period
September 25, 1997 through October 1, 2002 due to his accepted employment-related injuries.
Appellant was afforded 30 days to submit additional evidence. She did not respond within the
allotted time period.
By decision dated October 1, 2007, the Office denied appellant’s claim of international
disability. The evidence of record failed to establish that the employee was totally disabled from
September 25, 1997 through October 1, 2002 due to his accepted employment injuries with the
exception of the previously approved dates.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6 The
fact that a condition manifests itself during a period of employment does not raise an inference
4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary J. Watling, 52 ECAB 278 (2001).

3

that there is a causal relationship between the two.7 The Board will not require the Office to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify his disability and entitlement to compensation.8
ANALYSIS
The Office accepted that the employee sustained bladder cancer, bladder neck cancer and
obstruction, calculus of the kidney and other disorder of the kidney, filling defect of the
bladder/kidney or ureter and secondary cancer of other genitourinary organs while in the
performance of duty. On June 6 and October 26, 2006 appellant sought compensation for wage
loss, contending that the employee was totally disabled from September 25, 1997 to
October 1, 2002. On October 1, 2007 the Office found that the employee was not totally
disabled for work during the claimed period with the exception of the approved dates set forth in
its July 2, 2007 letter. Appellant has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between the employee’s claimed disability
and the accepted conditions.9
The surgical reports stated that the employee underwent bladder and prostrate surgery on
September 25, 1997, January 15, 1998 and June 13, 2000. The reports do not address whether
the employee was totally disabled during the claimed period due to his accepted employment
injuries. Further, the Office has not accepted the employee’s claim for a prostrate condition.
The Board finds that the surgical reports are insufficient to establish appellant’s claim.
Dr. Bell’s March 22, 1999 OWCP-5c form stated that the employee was totally disabled
for work. However, he failed to address whether the employee’s disability was causally related
to the accepted employment injuries. The Board finds that Dr. Bell’s OWCP-5c form is
insufficient to establish appellant’s claim.
Dr. Petroff’s March 22, 2000 report stated that the employee’s total disability for work
was caused by his work-related asbestosis and chronic obstructive lung disease. In an October 6,
2006 report, he stated that the employee was totally disabled for work due to his severe chronic
obstructive lung disease, bladder cancer and shortness of breath which he experienced with any
activity. Dr. Petroff failed to adequately explain how the employee’s disability was causally
related to his employment-related bladder cancer and asbestosis.10 Moreover, the Office has not
accepted the employee’s claim for chronic obstructive lung disease.

7

Manuel Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

Similarly, Dr. Polsky’s November 6, 2000 report is insufficient to establish appellant’s
claim. He opined that the employee’s bladder and ureteral cancer were causally related to his
herbicide exposure, based on studies showing that the herbicides used in Vietnam were related to
the development of bladder cancer. Dr. Polsky noted that further surgery might be required. He
opined that the employee was unable to perform his prior work duties due to his urinary
condition. The employee was also unable to run, jump, lift more than 10 pounds or walk more
than five minutes. Dr. Polsky concluded that the employee was not fit for world-wide duty. He,
did not adequately address how and why the employee’s disability was causally related to his
employment-related bladder cancer and asbestosis or why it was so debilitating so as to prevent
him from working.11
Dr. Polsky’s reports covering intermittent dates from September 17, 1997 through July 2,
1999 stated that the employee was status post transurethral resection of the prostate gland
bladder neck contracture, transitional cell carcinoma of the bladder and recurrent carcinoma of
the bladder and bladder instillations. He also stated that the employee sustained herniaturia and
incomplete opacification of the right collecting system of undetermined etiology, right renal
calculus and a tumor protruding from the right ureteral orifice. However, Dr. Polsky did not
address whether the employee was totally disabled during the claimed period due to his accepted
employment injuries.
Appellant failed to submit rationalized medical evidence establishing that the employee’s
total disability during the period September 25, 1997 to October 1, 2002 resulted from the
residuals of his accepted employment-related bladder cancer, bladder neck cancer and
obstruction, calculus of the kidney and other disorder of the kidney, filling defect of the
bladder/kidney or ureter and secondary cancer of other genitourinary organs. The Board finds
that she has not met her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that the employee was totally
disabled from September 25, 1997 to October 1, 2002 due to his accepted employment-related
injuries.

11

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

